LAGOA, J.
Gloria Brown (“Brown”) appeals from the trial court’s denial of her Florida Rule of Criminal Procedure 3.800(a) motion. We affirm the trial court’s order. However, as the State properly concedes, a review of the sentencing hearing transcript shows that no record evidence exists for the predicate felony because defense counsel stipulated to the habitual offender enhancement. A review of the record also shows that defense counsel stipulated that Brown qualified as a habitual felony offender, not as a habitual violent felony offender. Accordingly, we affirm the trial court’s order without prejudice to Brown filing a Florida Rule of Criminal Procedure 3.800(a) motion presenting a legally *138sufficient claim as to the habitual violent felony offender enhancement of her sentence.1

. We express no opinion as to the merits of the motion.